Franklin, C.
— This is a suit by appellant, as guardian, upon the bond of appellee, as former guardian of the same wards. The complaint shows that appellee, as such former guardian, filed an account current of his receipts and disbursements, together with his resignation, upon which he was discharged by the court.
This settlement and discharge are res adjudicata of all the matters and things therein contained, and can not be collaterally attacked in a suit upon the bond. The report can only be set aside by a direct proceeding for that purpose. See the case of Candy v. Hanmore, 76 Ind. 125, and the authorities therein cited.
A direct proceeding was commenced to set aside this settlement, and in the case of Favorite v. Slauter, 79 Ind. 5,62, this court held that the complaint therein was sufficient, and reversed the judgment.
This leaves the whole matter open for examination in the court below, and, if there is anything wrong in the settlement, it can be set aside, and, if necessary, then a proper suit upon the bond can be commenced.
There was no error in sustaining the demurrer to the complaint in this case.
The judgment below ought to be affirmed.
Per Curiam. — It is therefore ordered, upon the foregoing opinion, that the judgment below be and it is in all things affirmed, with costs.